Citation Nr: 1822127	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a neck disability. 

4. Entitlement to service connection for a back disability. 

5. Entitlement to service connection for a circumcision residual scar. 

6. Entitlement to service connection for grinding of teeth.

7. Entitlement to an initial compensable rating for a left elbow disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from June 1988 to June 1994, January 2003 to August 2003, January 2005 to December 2005, May 2006 to May 2007, and January 2008 to December 2008; to include service in Southwest Asia.  The Veteran's decorations for his active service include a Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In connection with this appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a back disability and grinding of the teeth, and of entitlement to an initial compensable rating for a left elbow disability are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has right and left knee disabilities, diagnosed as degenerative joint disease, which are etiologically related to his active service. 

2.  The Veteran has a neck disability, diagnosed as degenerative disc disease, which is etiologically related to his active service. 

3. The Veteran has a residual scar resulting from in-service circumcision surgery. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a left knee disability have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a neck disability have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a residual circumcision scar. 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for right and left knee disabilities, service connection for a neck disability, and service connection for a residual circumcision scar.  The Veteran maintains that he has experienced right and left knee pain, neck pain, and painful intercourse since he was on active service.  Specifically, the Veteran has asserted that he manifested symptomatology of his right and left knees, and neck during the course of his duties as a parachutist.  He reported that he experienced right and left knee pain and neck pain while in active service on a daily basis and that he has continued to experience symptoms of such since that time.  The Veteran has also reported that ever since being circumcised during active service, the scar resulting from such has caused him to experience pain during intercourse.  He has reported that those symptoms have continued since that time.    

Service treatment records (STRs) show that the Veteran underwent circumcision while in active service in the USMC.  However, STRs are silent for a diagnosis of a disability in either knee, or the neck while the Veteran was in active service.  However, the Veteran is competent to report when he first experienced symptoms of knee and neck pain and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

The Veteran was afforded VA examinations in June 2013 for his right and left knee, and neck disabilities.  At that time, the VA examiner diagnosed degenerative joint disease in both knees, and degenerative disc disease in the cervical spine.  The examiner opined that the Veteran's right and left knee, and neck disabilities were not etiologically related to his active service.  Specifically, the VA examiner stated the Veteran's service treatment records were silent for complaints of any bilateral knee or neck complaints, occurrences, or injuries, and thus concluded the Veteran's bilateral knee and neck disabilities were not etiologically related to his active service. 

The Board finds the June 2013 VA medical opinion to be inadequate for adjudication purposes and assigns it little probative value.  The Veteran has an accepted history of in-service parachute activity, followed by credible evidence of subsequent pain in the neck and both knees.  The VA examination failed to take into consideration the Veteran's lay statements regarding the onset and continuity of his symptomatology.  As the June 2013 VA medical opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

In May 2017, the Veteran and his spouse testified at a Board hearing.  At that time, the Veteran reported that during and after airborne activity, he would experience pain in his neck and knees.  However, he also testified that he would not report the pain due to the desire and pressure to maintain his flight status while in active service.  Thus, the STRs would not accurately reflect the in-service occurrences or injuries.  Both the Veteran and his spouse testified that the Veteran has experienced pain, limitation of movement, limitation of activities, and limitation of range of motion due to his neck and knee disabilities during and since active service.  Specifically, the Veteran testified to be unable to pick up his daughter, heard popping in the knees, and could not kneel for extended periods of time.  The Veteran and his spouse both testified that the Veteran has experienced painful intercourse due to the circumcision scar since his in-service circumcision.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  As noted, the Veteran is competent to identify observable symptomatology of the claimed disabilities on appeal, and report chronicity of symptomatology since active service.  Additionally, the Veteran's spouse is competent to report observable symptomatology.  Moreover, both the Veteran and his spouse have been found credible.

In sum, the Board concedes that the Veteran manifested symptomatology of his right and left knee, neck, and residual circumcision scar during his active service.  The VA medical opinion of record is not a competent opinion against the claims as it is inconsistent with the other evidence of record.  The Veteran has competently and credibly reported consistent symptomatology of his right and left knee, neck, and residual circumcision scar during and since service.  In addition, he has current diagnoses of right and left knee disabilities and a neck disability, and can self-identify a painful circumcision residual scar.  

Therefore, the Board finds that the evidence for and against the claims of entitlement to service connection for right and left knee disabilities, a neck disability, and a circumcision residual scar is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for right and left knee disabilities, a neck disability, and a circumcision residual scar is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for a circumcision residual scar is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

The Board notes that the Veteran has reported that he first experienced back pain following his duties as a parachutist during active service.  He reported that he experienced regular back pain during service, and that the pain has continued since that time.  As noted above, the Veteran reported that he did not report to medical during active service with complaints of back pain as he felt pressure, and desire, to maintain his flight status.  As a result, he self-treated with over-the-counter medication and continued with his duties.  

A review of the record shows that the Veteran has not been afforded a VA examination with regard to his complaints of back pain.  In light of his reports of first experiencing back pain in service, and his reports of back pain continuing since that time; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted that he manifested symptomatology of grinding of the teeth during and since his first deployment to southwest Asia during active service, specifically during sleep and exacerbated during times of stress.  A review of the record indicates that the Veteran has maintained continuing symptomatology of the claimed disabilities on appeal during and since active service.  The Veteran's spouse has also testified that she has witnessed the Veteran grinding his teeth during his sleep.  

A review of the record shows that the Veteran has not been afforded a VA examination with regard to his teeth grinding.  In light of his report that he first started grinding his teeth during his service in Southwest Asia, and his report that the symptoms have continued since that time; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any teeth grinding.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A review of the record shows that the Veteran contends his left elbow disability has increased in severity since he was last afforded a VA examination.  A review of the record shows that the Veteran was last afforded a VA examination in June 2016.

A review of the record shows that the Veteran was last afforded a VA examination for his left elbow disability in June 2016.  VA examinations for a musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  

The Board has reviewed the June 2016 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the June 2016 VA examination report does not report whether there was pain in weight-bearing and nonweight-bearing motion.  Therefore, the Board finds that further examination is necessary. 

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service, to specifically include activities involved in his duties and responsibilities as a parachutist.  The examiner must consider the Veteran's lay statements regarding the onset and continuity of his symptoms.  

If the examiner finds that there is no underlying pathology to account for the Veteran's report of chronic back pain, it should be stated in the examination report. 

The rationale for all opinions expressed must be provided. 

3. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present disability manifested by grinding of the teeth.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination of the Veteran and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present disability manifested by grinding of the teeth is etiologically related to the Veteran's active service.  The examiner must consider the Veteran's lay statements regarding the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

4. Then, schedule the Veteran for a VA examination to determine the current severity of his left elbow disability.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

5.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

6.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


